                                 Case 2:14-cv-00729-GMN-VCF Document 120 Filed 11/01/18 Page 1 of 2



                       1       RICK D. ROSKELLEY, ESQ., Bar # 3192
                               ROGER GRANDGENETT, ESQ., Bar #6323
                       2       MONTGOMER Y. PAEK, ESQ., Bar # 10176
                               NEIL C. BAKER, ESQ., Bar # 14476
                       3       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       4       Suite 300
                               Las Vegas, NV 89169-5937
                       5       Telephone:   702.862.8800
                               Fax No.:     702.862.8811
                       6       Email:       rroskelley@littler.com
                               Email:       rgrandgenett@littler.com
                       7       Email:       mpaek@littler.com
                               Email:       nbaker@littler.com
                       8
                               Attorneys for Defendant
                       9       WENDY'S OF LAS VEGAS, INC. AND CEDAR ENTERPRISES,
                               INC.
                    10

                    11                                         UNITED STATES DISTRICT COURT

                    12                                             DISTRICT OF NEVADA

                    13
                               LATONYA TYUS, et al.,
                    14
                                                 Plaintiffs,                   Case No. 2:14-cv-00729-GMN-VCF
                    15
                               vs.                                             STIPULATION AND PROPOSED ORDER
                    16                                                         TO EXTEND DEFENDANTS’ TIME TO
                               WENDY’S OF LAS VEGAS, INC., et al.,             FILE REPLY IN SUPPORT OF SECOND
                    17                                                         RENEWED MOTION FOR SUMMARY
                                                 Defendant.                    JUDGMENT
                    18
                                                                               (FIRST REQUEST)
                    19

                    20
                                      In accordance with Local Rule 7-1, the parties hereby stipulate to extend the time stated in
                    21
                               Local Rule 7-2(b) that Defendants’ have to file their reply in support of Defendants’ Second
                    22
                               Renewed Motion for Summary Judgment (ECF No. 110). Given the parties’ heavy workloads and
                    23
                               the unique complexity of the Motion’s subject matter, the parties stipulate to this extension to
                    24
                               provide Defendants with a full and fair opportunity to respond to Plaintiff’s Response to Defendants’
                    25
                               Second Renewed Motion for Summary Judgment (ECF No. 119).
                    26
                               ///
                    27
                               ///
                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                 Case 2:14-cv-00729-GMN-VCF Document 120 Filed 11/01/18 Page 2 of 2



                       1                Defendants’ current deadline for filing and serving their Reply in Support of Defendants’
                       2       Second Renewed Motion for Summary Judgment (the “Reply”) is November 6, 2018. The parties
                       3       herby request that Defendants be granted an additional week to file and serve their Reply, up to and
                       4       including November 13, 2018. This is Defendants’ first request to extend the deadline for filing
                       5       their Reply.
                       6
                               Dated: November 1, 2018                    Dated: November 1, 2018
                       7

                       8

                       9       /s/ Bradley Schrager                         /s/ Neil C. Baker
                               DON SPRINGMEYER, ESQ.                        RICK D. ROSKELLEY, ESQ.
                    10         BRADLEY SCHRAGER, ESQ.                       ROGER GRANDGENETT, ESQ.
                               DANIEL BRAVO, ESQ.                           MONTGOMERY Y. PAEK, ESQ.
                    11         WOLF, RIFKIN, SHAPIRO,                       NEIL C. BAKER, ESQ.
                               SCHULMAN & RABKIN, LLC                       LITTLER MENDELSON, P.C.
                    12
                               Attorneys for Plaintiffs                     Attorneys for Defendants
                    13

                    14

                    15                                                    IT IS SO ORDERED.

                    16                                                    Dated this ____
                                                                                       5 day of November, 2018.

                    17

                    18

                    19                                                    _______________________________________
                                                                          Gloria M. Navarro, Chief Judge
                    20                                                    UNITED STATES DISTRICT COURT
                    21

                    22         FIRMWIDE:159562905.1 029931.1008

                    23

                    24

                    25

                    26

                    27

                    28
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
                                                                              2.
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
